Citation Nr: 1730920	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral degenerative arthritis and impingement of the shoulders.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1983.  He died in January 2013.  The Appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  April 2007 (shoulders and back disabilities) and December 2008 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and an August 2013 rating decision as to the cause of death by the VA RO in Milwaukee, Wisconsin.  The Board issued a death dismissal in March 2013, and the issues were remanded for additional development in November 2014.

Although the Veteran initially requested a hearing, the Appellate subsequently withdrew the hearing request in January 2013.  38 C.F.R. § 20.702(e) (2016).  

The issues of entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for the cause of the Veteran's death, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).





FINDING OF FACT

The most probative evidence of record reflects that it is at least as likely as not that the Veteran's bilateral degenerative arthritis and impingement of the shoulders was caused by an in-service fall.


CONCLUSION OF LAW

The criteria for service connection for bilateral degenerative arthritis and impingement of the shoulders have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed. 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The Veteran claimed entitlement to service connection on a direct-incurrence basis.  To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Appellant contends that the Veteran's shoulder disability was the result of a severe fall in service.  This fall is discussed in September 1980 notes in the Veteran's service treatment records (STRs), which state that he fell off a cliff and landed on his outstretched hands.  He reported left wrist tenderness, and navicular and styloid fractures were found.  There was no discussion of the shoulders, and in the separation report of medical history in April 1983, the Veteran denied painful or trick shoulder or elbow.  A May 2005 statement from J.W., who served with the Veteran, stated that he recalled the fall, that the Veteran's shoulders were swollen, and that the Veteran often complained of pain afterwards, but that he was afraid to report it to the military because he did not want to get kicked out of the Ranger program.  

An October 2003 VA medical examination notes that the Veteran's right shoulder is worse than the left, and that it is not at least as likely as not that the Veteran's shoulder condition was related to service because it was not documented in the record.  Secondly, the examiner stated that when he fell on his outstretched hands, the injuries were mostly to the weakest parts, which are the wrist and the hands.  The shoulders, per the examiner, are usually spared because they are much stronger and further away from impact.

A November 2015 negative medical opinion provided rationale that the Veteran was able to work as a deputy sheriff and then a truck driver after service, which often causes shoulder conditions, and that the shoulder condition was first noted in 2003, many years after leaving service.  The VA clinician noted that if the Veteran had a severe shoulder injury in service, he would have had difficulty performing the duties of a deputy sheriff and truck driver, and that there is no clearly documented continuum of care from service until 2002, many years after service.  

A June 2016 negative VA medical opinion reiterated that the Veteran had no shoulder pain until 2003, some 20 years after the fall in service, and that there was no continuum of care for the disability until 2003.  The clinician opined that arthritis of the acromioclavicular joint with impingement were related to wear and tear of daily activities and aging, and was unrelated to the in-service fall.  

Unfortunately, while these opinions place great emphasis on a lack of continuum of care for the Veteran's shoulder until many years after service, the opinions have not explained why that lack of continuous care means that the shoulder disability is less likely than not related to the in-service fall.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A March 2017 private medical opinion also addressed the Veteran's shoulder disabilities.  Unfortunately, this opinion rested in large part on a misstatement of facts - specifically, that the Veteran's left shoulder disability was more severe than the right, when the medical record as a whole reflects that the right shoulder disability was more severe than the left.  Therefore, large portions of this private medical opinion are of very little probative value, and will not be discussed here.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  However, the portion of the opinion that did not rely upon a misunderstanding of the facts discussed the shoulder as highly elastic, meaning that it usually dissipates impact force by tearing internal fibers and crystalline structures of its component parts so that fracture of the arm does not occur.  The private physician opined that usually no treatment is required for shoulder injuries of this type for some years after the acute event, and that symptoms and limitations develop only later after progressive degenerative changes have occurred in the shoulder, along with further inflammation.  Sometimes, according to the private physician, limited arm use due to a coexistent forearm fracture further delays development of shoulder problems in time.  The private physician also stated that presence of a wrist fracture does not imply that no injury occurred at the shoulder, as much of the force is still transmitted to the shoulder, both before and after the actual fracture event.  The private physician thus concluded that it is much more likely than not that the known fall in service resulted in later bilateral shoulder impingement syndrome and degenerative arthritis of the shoulder.

As the private opinion has provided a medical explanation for why the Veteran's shoulder disability symptoms and treatment were delayed, as well as an explanation that the wrist fracture did not rule out a shoulder injury, and the VA opinions have not explained why a lack of continual care since service means that the disability was not caused by service, the Board finds that the private opinion is more probative.  Therefore, the evidence is at least in equipoise, and it is at least as likely as not that the Veteran's bilateral degenerative arthritis and impingement of the shoulders was caused by a fall in service.  The Veteran's claim is thus granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral degenerative arthritis and impingement of the shoulders is granted.


REMAND

A November 2015 VA medical opinion found that it is not as likely as not that the Veteran's back disability was due to or permanently aggravated by the Veteran's in-service fall or any other event shown in the Veteran's service treatment records (STRs).  The rationale was that after leaving service, the Veteran was able to work as a deputy sheriff and truck driver, which often causes shoulder and back conditions, and that the Veteran's medical records did not note a back condition until 2002, and there is no continuum of care since service.  A June 2016 medical opinion stated that the Veteran had no back pain until 2003, some 20 years after the fall in service, and that there was no continuum of care for this disability until 2003.  The clinician concluded that degenerative disc disease of the lumbar spine was related to wear and tear of daily activities and aging unrelated to the fall in service.  Unfortunately, as noted in the decision above, the VA opinions do not explain why a lack of continuous care since service means that the back disability is not caused by the in-service fall.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, these medical opinions did not consider the May 2005 statement from a friend who served with the Veteran and recalled the Veteran's fall from a 40-foot cliff and also recalled that the Veteran told him at the time that his back was sore, but that he was afraid to tell the military because he was afraid of getting kicked out of the ranger program.  An opinion that is not based on the complete record has limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  

The March 2017 private medical opinion stated that it is more likely than not that the Veteran's congenital spinal stenosis was present prior to entry to the military, with nerve root compression by that congenital stenosis more likely than not worsened by several aspects of military service, thereby worsening the severity of later back pain and radiculopathy.  The private physician contended that nerve irritation during service from falls and other activities involving extensive bending and rapid acceleration and deceleration caused an unusual amount of contusion and abrasion against the nerve roots, increasing nerve injury and the potential for radiculopathy.  The private physician opined that the in-service fall would have worsened nerve root irritation due to shock waves and sheer forces a fall of this type generates with the spine.  The effects of these injuries, according to the private examiner, are additive and cumulative, with effects often not evidence for years or decades after the initial event.  

The private physician did not state whether the spinal stenosis was a congenital defect, which is generally precluded from service connection by regulation and to which the presumption of soundness does not apply, or a congenital disease.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  It is not clear whether the private physician intends to state that the Veteran had a congenital defect subject to a superimposed disease or injury, in which case it is possible that service connection may be warranted for the resulting disability even if service connection for a congenital defect is not available, or whether he intends to state that the Veteran's spinal stenosis is a congenital disease.  If it is determined that during service a veteran suffered from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  The presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  A back disability was not noted at entry in this case, meaning that the presumption of soundness at entrance attaches, and VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the record does not contain sufficient medical evidence to decide the claim, remand is required for a supplemental medical opinion to determine to resolve the issue of whether the Veteran's back disability was a congenital disease or congenital defect, and whether it pre-existed service.  

The TDIU claim is inextricably intertwined with the back claim.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

As to the cause of death claim, the Veteran's death certificate indicates that the cause of death was congestive heart failure as a complication of cardiac arrest, with hypertension noted as a significant condition contributing to death.  A June 2016 VA medical opinion stated that an April 1983 chest x-ray read enlarged bilateral hilar and right paratracheal stripe sarcoidosis.  The opinion went on to state that no sarcoidosis was treated, and if sarcoidosis was present it resolved spontaneously.  Five x-rays done between 2006 and 2011 showed normal size heart and clear lungs except for fibrotic scarring at the left base.  The opinion concluded that any abnormal pulmonary condition in service was resolved based on clear lungs on x-ray.  Therefore, there is no relationship between any lung or heart condition in service and the cause of death from heart failure and cardiac arrest.  The VA clinician stated that high triglyceride and history of cocaine abuse and use of oxycodone may have caused cardiac arrest.  

The March 2017 private medical opinion argues that there was a relationship between the Veteran's service-connected posttraumatic stress disorder (PTSD) and hypertension.  The private physician stated that the Veteran's cause of death was noted to be congestive heart failure secondary to cardiac arrest, with contributing factors including hypertension.  The Board finds that the opinion, combined with the argument from the Veteran's representative, is an assertion that the Veteran's PTSD contributed substantially or materially to the Veteran's death.  The probative value of the private opinion is a sufficient indication that the cardiac arrest may be associated with the Veteran's service-connected PTSD, triggering the requirement for a supplemental medical opinion in this case.  Daves v. Nicholson, 21 Vet. App. 46, 50 (2007).  This opinion should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician should identify all back condition(s) diagnosed during the pendency of the claim and specify whether each identified condition is an acquired disability, a congenital "defect," or a congenital "disease."  The clinician must set forth the rationale and basis for each such finding.  The examiner is advised that for purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.  The clinician's attention is drawn to a September 2004 MRI diagnosing degenerative disc disease as well as moderate congenital central stenosis at L4-5 and L5-S1.

i)  For each back conditional found NOT to be congenital, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active service, to include the in-service fall from a cliff.  If the clinician wishes to rely upon a lack of continuous back care since service, he or she must explain why a lack of continuous care since service supports his or her conclusion, and respond to the March 2017 private medical opinion stating that effects of the Veteran's in-service injuries are often not evident for years or decades after the initial event.

ii) If any diagnosis is considered a congenital "defect", the clinician must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury during active service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.     

iii) If any diagnosis is considered a congenital "disease," state whether a) such clearly and unmistakably pre-existed service and b) whether it is clear and unmistakable that the disability was NOT aggravated (increased in severity) beyond the normal progress of the disease in service.  

All opinions offered must be supported by a complete rationale.  The clinician must respond to the March 2017 private medical opinion stating that the effects of the Veteran's in-service injuries are additive and cumulative, with effects not evident for years or decades after the initial event.  The clinician's attention is also drawn to the May 2005 lay statement from J.W., who served with the Veteran and recalled that the Veteran fell in service and afterwards complained of a sore back.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the file, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, noted on the death certificate as a significant condition contributing to death, was caused by, or chronically aggravated by, his service-connected posttraumatic stress disorder (PTSD).  The examiner must respond to the June 2016 private medical opinion, indicating that the Veteran's PTSD caused hypertension, which in turn caused the cardiac arrest.

Any opinion offered must be supported by a complete rationale.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


